IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                              FILED
                                                               February 26, 2009

                                No. 08-20617              Charles R. Fulbruge III
                                                                  Clerk

DONNA J ARENSDORF

                                         Plaintiff-Appellant
v.

MARK EVERSON, in his individual and official capacity as Commissioner of
the Internal Revenue Service; KEVIN BROWN, In his individual and official
capacity as Commissioner of the Small Business/Self Employed, Internal
Revenue Service; ELLEN DOLBY, in her individual and official capacity as
Director, Collection Area, Internal Revenue Service; MARTIN ARNOLD, In
his individual and official capacity as Territory Manager, Internal Revenue
Service; JAMES A GIBSON, In his individual and official capacity as
Manager, Internal Revenue Service; STEPHANIE CALISTER, In her
individual and official capacity as HR Specialist, Employment and Labor
Relations, Internal Revenue Service; SUE BURTON, In her individual and
official capacity as “On the Job” Instructor, Internal Revenue Service; LINDA
M SPRINGER, in her individual and official capacity as Director, United
States Office of Personnel Management; JOHN DOES 1-10

                                         Defendants-Appellees




                Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 4:07-cv-2703


Before REAVLEY, DAVIS, and ELROD, Circuit Judges.
                                        No. 08-20617

PER CURIAM:*
       Plaintiff-Appellant Donna Arensdorf appeals the district court’s dismissal
pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6) of her claims
under the Privacy Act of 1974, 42 U.S.C. §§ 1985(3) and 1986, and Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S. Ct.
1999 (1971), against numerous Internal Revenue Service and other officials in
their individual capacities.1 Based on our de novo review of the record, see In re
Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007); Revell v. Lidov,
317 F.3d 467, 469 (5th Cir. 2002), we conclude that Plaintiff has failed to identify
any error in the district court’s ruling. Indeed, her brief wholly fails to address
the court’s reasoned basis for dismissal, which we find fully supported by the
governing law. We therefore affirm the judgment of the district court.
       AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
          Notwithstanding the style of the case, Plaintiff’s original complaint expressly limited
her suit to these defendants in their individual capacities.

                                               2